PER CURIAM
ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above-entitled case, it is this 1st day of March 2013,
ORDERED, by the Court of Appeals, that the judgment of the Circuit Court for Anne Arundel County be, and the same is hereby, affirmed summarily by a unanimous Court** on the bases of laches and untimeliness, as discussed in the Circuit Court’s Memorandum Opinion dated January 22, 2013 and the amended Order dated February 20, 2013. Costs in this Court to be paid by Appellants.

 Judge McDonald recused himself from consideration of this case.